Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 10/24/2022 has been entered.  Claims 6-10, 12-19, 21 and 22 are pending, and claims 6 and 15 are currently amended and claims 21 and 22 are new. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 9, 12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp (U.S. Publication 2012/0098183).  In regards to claim 6, Sharp discloses a removable fence apparatus (80; fig. 5) comprising: a housing (flanges 82/88); a locking mechanism (100) coupled to the housing (82/88); a locking peg (t-bolt 102) coupled to the locking mechanism and extending towards a bottom portion of the housing (82; fig. 9a), wherein the locking mechanism is configured to toggle the locking peg between a locked position and unlocked position (clamped vs unclamped; see paragraph [0057]), the locked position facilitating affixing the removable fence onto a benchtop (e.g. clamping onto table 36), the unlocked position facilitating the removable fence from the benchtop (e.g. when the locking mechanism is unclamped, the t-bolt can be removed from the table and t-grooves 40a/40b); 
a movable wall (96) coupled to a side portion (88) of the housing, wherein the movable wall (88) is configured to maintain a parallel orientation with the housing (via screws 98a/98b); and an adjustment knob (either of 98a/98b) configured to push the movable wall away from the housing when the adjustment knob is twisted in a first direction, wherein the adjustment knob is configured to pull the movable wall towards the housing when the adjustment knob is twisted in an opposite direction, and wherein the adjustment knob is a single knob (98A) that facilitates maintaining the parallel orientation between the housing and the movable wall (98A, which is a single knob, can be adjusted to match the movement of 98B, to facilitate maintaining a parallel orientation of the housing and moveable wall).
In regards to claim 9, Sharp discloses wherein the locking mechanism is a lever (100) positioned on a side portion (top side) of the housing.
In regards to claim 12, Sharp discloses at least one arm (threaded portion of the screw 90a) coupled to the adjustment knob (head of the screw 90a) on a first end of the at least one arm, and coupled to the movable wall (96) on an opposite end of the at least one arm (fig. 4).
In regards to claim 21, Sharp discloses wherein the adjustment knob (head of 98A) is configured to facilitated maintaining the parallel orientation between the housing and the movable wall via a plurality of arms (the threaded shafts of 98A and 98B).

Claims 6-9, 12, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drabik (SU1491709).  In regards to claim 6, Drabik discloses a removable fence apparatus (fig. 1) comprising: a housing (2); a locking mechanism (14; fig. 4) coupled to the housing (2); a locking peg (shaft of 14) coupled to the locking mechanism and extending towards a bottom portion of the housing (2), wherein the locking mechanism is configured to toggle the locking peg between a locked position and unlocked position (clamped vs unclamped; the locked position facilitating affixing the removable fence onto a benchtop (e.g. clamping onto table 1), the unlocked position facilitating the removable fence from the benchtop (e.g. when the locking mechanism is unclamped, fence can be removed); 
a movable wall (6) coupled to a side portion (2) of the housing, wherein the movable wall (5) is configured to maintain a parallel orientation with the housing (2; fig. 1); and an adjustment knob (flywheel 12) configured to push the movable wall away from the housing (rack and pinion) when the adjustment knob is twisted in a first direction (along rail/rack 7) , wherein the adjustment knob is configured to pull the movable wall (6) towards the housing when the adjustment knob (12) is twisted in an opposite direction, and wherein the adjustment knob is a single knob (12) that facilitates maintaining the parallel orientation between the housing (2) and the movable wall (5/6). 
In regards to claim 7, Drabik discloses a first stabilizing peg (13) positioned on a bottom portion of a first end of the housing; and a second stabilizing peg (15) positioned on a bottom portion of a second end of the housing.
In regards to claim 8, Drabik discloses wherein the locking mechanism (14) is a knob (top portion; fig. 4) positioned on a top portion of the housing (2), and wherein the knob is configured to twist the locking peg (shaft) into either the locked position or the unlocked position.
In regards to claim 9, Drabik discloses wherein the locking mechanism (14) is a lever (fig. 4) positioned on a side portion (top side) of the housing.
In regards to claim 12, Drabik discloses at least one arm (shaft 10) coupled to the adjustment knob (12) on a first end of the at least one arm, and coupled to the movable wall (at 7/9; fig. 2) on an opposite end of the at least one arm (10).
In regards to claim 13, Drabik discloses further comprising: at least one arm (17) coupled to a stabilizing peg (fig. 5) on a first end of the at least one arm, and coupled to the movable wall (5/6) on an opposite end of the at least one arm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Drabik (SU1491709) in view of Lin et al. (U.S. Publication 2008/0053283), herein referred to as Lin.   In regards to claim 10, Drabik discloses the claimed invention except wherein a spring is coupled to the lever, wherein the spring is configured to provide resistance when the lever pushes the locking peg into the unlocked position, and wherein the spring is configured to retract the locking peg into the locked position when the lever is released.  Attention is directed to the Lin fence assembly for a cutting machine.  Lin disclose that the fence is capable of being locked with in place with a rotary lever unit 43 such that the rotation of the handle 4332 will provide for a compressive force between the fence and the extension plate unit 30 via the spring 434.   It would have been obvious to one having ordinary skill in the art at the time of the invention to have replaced the lever of Drabik with a clamping lever as shown by Lin to provide a compressive force between the fence and the table that could be easily backed off to allow for movement of the fence, without having the lever become detached from the fence.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Drabik (SU1491709) in view of Adams et al. (U.S. Patent 5,215,296).  Drabik discloses the claimed invention except for measurement demarcations indicating how far the movable wall is expanded from the housing.  Attention is further directed to the Adams mechanical positioner.  Adams discloses that workpieces can be placed in repeatable preset positions by linearly adjusting a mounting plate 22 relative to a carriage 20.  Adams discloses using a scale 42a/b on the sides of the carriage and stationary base such that it can be determined how far the carriage and thus the mounting plate has been extended from the base.    It would have been obvious to one having ordinary skill in the art to have incorporated a scale system such as taught by Adams on the Drabik fence system for relaying to the user the exact movement of the fence relative to the base. 

Claim 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winchip (U.S. Patent 4,408,509) in view of Sanderson (U.S. Patent 4,892,021) and Perilloux, Jr. (U.S. Patent 4,549,455), herein referred to as Perilloux and in further view of Sharp (U.S. Publication 2012/0098183).    In regards to claim 15, Winchip discloses a benchtop apparatus (fig. 1) comprising: a circular saw blade (26); a sliding table (10).  Winchip does not disclose wherein the table comprises a plurality of openings and a removable fence configured to attach to and detach from the sliding table via a subset of the plurality of openings (via 152).  Attention is directed to the Sanderson and Perilloux table saws.  Sanderson discloses a variable angle guide apparatus for use on a table saw where in the blade is stationary (figs. 5-7) and the saw guide is mounted to a moving table to guide the workpiece past the saw blade.  Sanderson disclose a plurality of holes in the table to mount the angle guide.  Thus Sanderson establishes that it is known to use a removable fence on sliding table to guide a workpiece relative to a saw blade.  Attention is also directed to the Perilloux table saw that utilizes a fence assembly to position the workpiece relative to the saw blade. Perilloux discloses that the fence assembly can be used as a rip fence, a stop fence or a miter gauge, and that the saw blade can be moved on a carriage or alternatively held still for rip cutting the workpiece (col. 5, lines 40-60).  Perilloux therefore discloses that the table is stationary and the saw blade moves relative to the table rather than vice versa such that the table is not configured to slide along a side of the circular saw blade.  It is therefore established that it is known to mount saw guides to moving or stationary tables such that the saw blade can either be stationary or travel relative to the workpice respectively to impart a saw cut to the work piece.  It would have been obvious to one having ordinary skill in the art to have incorporated the plurality of openings and removable fence on the Winchip sliding table such as shown by Perilloux and as demonstrated by Sanderson to provide a guide to the workpiece on the sliding table, as the table and workpiece are moved relative to the saw blade to allow for supported angled cuts of the work piece.  
The modified device of Winchip still does not disclose that the removable fence comprises a moveable wall configured to maintain a parallel orientation with a housing of the removable fence; and an adjustment knob configured to push the movable wall away from the housing when the adjustment knob is twisted in a first direction, wherein the adjustment knob is 4configured to pull the movable wall towards the housing when the adjustment knob is twisted in an opposite direction.  Attention is further directed to the Sharp power tool with a fence assembly that allows the fence to be securely locked to the table surface.   It would have been obvious to one having ordinary skill in the art to have replaced the pegs of Sanderson with a clamping system as taught by Sharp more securely hold the fence to the movable table.   Therefore the modified device of Winchip discloses a movable wall (Sharp 96) coupled to a side portion (Sharp 88) of the housing, wherein the movable wall (Sharp 88) is configured to maintain a parallel orientation with the housing Sharp (via screws 98a/98b); and an adjustment knob (Sharp either of 98a/98b) configured to push the movable wall away from the housing when the adjustment knob is twisted in a first direction, wherein the adjustment knob is configured to pull the movable wall towards the housing when the adjustment knob is twisted in an opposite direction. (98A, which is a single knob, can be adjusted to match the movement of 98B, to facilitate maintaining a parallel orientation of the housing and moveable wall).
In regards to claim 16, the modified device of Winchip discloses wherein the plurality of openings (123) comprise a plurality of stabilizing holes and a plurality of locking holes (a subset can be called stabilizing and another subset locking holes; per Figure 1 of Perilloux), the plurality of stabilizing holes configured to stabilize the removable fence onto the sliding table, and the plurality of locking holes configured to lock the removable fence onto the sliding table (the holes 123 both stabilize and lock the fence).
In regards to claim 17, the modified device of Winchip discloses wherein a subset of the plurality of stabilizing holes (123 Fig. 1 Perilloux) and the plurality of locking holes are evenly spaced on the sliding table in a vertical configuration, and wherein the subset facilitates a coupling of the removable fence onto the sliding table variable distances away from an edge of the sliding table.
In regards to claim 18, the modified device of Winchip discloses wherein a subset of the plurality of stabilizing holes and the plurality of locking holes are spaced on the sliding table in an angular configuration (some of the first row of holes 123 can be considered at an angle to some of the second row of holes 123 of Perilloux), and wherein the subset facilitates a coupling of the removable fence onto the sliding table at variable angles from an edge of the sliding table (see Fig. 9 Perilloux).
In regards to claim 19, the modified device of Winchip discloses wherein the removable fence (123 Perilloux) comprises a locking peg (locking foot 152) coupled to a locking mechanism (locking arm 156), and wherein the locking mechanism (156) is configured to toggle the locking peg between a locked position and an unlocked position (into and out of engagement with hole 123), the locked position facilitating affixing the removable fence onto the sliding table, the unlocked position facilitating removing the removable fence from the sliding table.
In regards to claim 20, the modified device of Winchip discloses the removable fence comprising a housing (132/151 Perilloux), wherein the removable fence further comprises: a movable wall  (125 Perilloux ) coupled to a side portion of the housing (via 145 and 143); and an adjustment knob (148) configured to push the movable wall (125) away from the housing when the adjustment knob is twisted in a first direction, and wherein the adjustment knob (125) is configured to pull the movable wall towards the housing when the adjustment knob is twisted in an opposite direction (threaded engagement 146 and 147).
In regards to claim 22, the modified device of Winchip discloses wherein the adjustment knob (head of 98A Sharp) is configured to facilitated maintaining the parallel orientation between the housing and the movable wall via a plurality of arms (the threaded shafts of 98A and 98B Sharp).


Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the size of the knob) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Applicant contends that Sharp does not disclose a knob.  It is noted that the Merriam Webster online dictionary defines a knob as a small rounded ornament or handle or a rounded protuberance.  Figure 4 of Sharp clearly shows that the screws 98A/98B each have a rounded head or knob attached to a threaded shaft.  This is also the set up as shown in Applicant’s Figure 15, wherein the knob 320 is attached to a threaded shaft.   The difference between Sharp’s knob and the instant invention is therefore the size or manipulability of the knob, which has not been set forth in the limitations and would not in and of itself structurally distinguish over the claimed invention. 
The Applicant also contends that Drabik’s flywheel is fundamentally different from a knob.  It would appear that the description of 12 as being a flywheel is not a perfect translation from the foreign reference, as it is shown as a graspable hand adjustable knob with a shaft and a pinion at the end of the connected shaft.  Clearly, the flywheel 12 anticipates the limitation of a knob.    The Applicant has not pointed out how the Drabik’s flywheel does not anticipate the claimed invention.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Applicant has amended the claims to recite that the adjustment knob is a single knob, this limitation does not negate there being a second knob/screw per the Sharp reference.  The limitations “that facilitate maintaining the parallel orientation” are not read so narrowly that only the knob is responsible for maintaining the parallel such that a second knob couldn’t also be employed to facilitate maintaining the parallel orientation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724